Citation Nr: 0705372	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-29 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
neuralgic pain due to injury to the trigeminal and occipital 
nerves.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1980 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
neuralgic pain due to injury to the trigeminal and occipital 
nerves.  The RO assigned a 10 percent rating effective July 
19, 2001.  The veteran's disagreement with the assignment of 
that initial rating led to this appeal.  The veteran's appeal 
was previously before the Board in March 2006.  At that time, 
the Board denied an earlier effective date for the disability 
on appeal and remanded the issue of entitlement to a higher 
initial rating in order to obtain all VA treatment records 
not currently in the veteran's claims file and to obtain a VA 
examination for the purpose of determining the current 
severity of the veteran's disability.  The RO complied with 
the directives contained in the Board's March 2006 remand and 
fulfilled the development requirements contained therein.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
veteran's appeal is ready for appellate review. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The veteran's service-connected injury to the trigeminal 
nerve is  manifested by prostrating headaches, averaging once 
a month over the last several months; the evidence does not 
indicate that the veteran's disability is manifested by very 
frequent headaches that are completely prostrating, prolonged 
attacks productive of severe economic inadaptability or 
complete paralysis of the trigeminal nerve; there is no 
additional functional impairment attributable to an injury to 
the occipital nerve. 


CONCLUSION OF LAW

The criteria for assignment of an initial 30 percent rating, 
but no more than 30 percent, for neuralgic pain due to injury 
to the trigeminal and occipital nerves, manifested by 
prostrating headaches, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.16, to include 4.14 ; 4.124a, Diagnostic Codes 8100, 
8205 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in May 2005, March 2006 and May 2006 fulfills the provisions 
of 38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in his possession that pertains to the claim.

With respect to the Dingess requirements, while the May 2005, 
March 2006 and May 2006 letters fail to provide notice of the 
type of evidence necessary to establish an effective date for 
the claim for the disability on appeal, such failure is 
harmless because the veteran claim is for an increased rating 
and the veteran was given specific notice regarding an 
increased rating; further, the issue of the establishment of 
the effective date for this disability was previously 
adjudicated by the Board in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The May 2005, March 
2006 and May 2006 notification letters were provided to the 
veteran after the RO decision that is the subject of this 
appeal.  

To the extent that there was any timing deficiency, the 
veteran's claim of entitlement to an initial rating in excess 
of 10 percent for neuralgic pain due to injury to the 
trigeminal and occipital nerves was readjudicated in a 
September 2006 supplemental statements of the case.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that timing-of-notice errors can 
be "cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, No. 02-1077 slip op. at 5-6 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III); see also 
Prickett, supra (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes private 
medical records and VA medical records, including the May 
2006 VA examination report that was obtained upon remand.   
After review of the examination report, the Board finds that 
it provides competent, non-speculative evidence regarding the 
severity of the veteran's disability.  Thus, there is no duty 
to provide an examination or another medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

During service, the veteran had a cyst removed from his 
forehead.  The veteran was service connected for the 
disfigurement of the skin left after the excision of the cyst 
by a February 1984 rating decision and given a noncompensable 
evaluation.  Service connection for neuralgic pain due to 
injury to the trigeminal and occipital nerves caused during 
the excision was granted by an October 2002 rating decision, 
which also assigned an initial rating of 10 percent under 
Diagnostic code 8205.  The veteran contends, in essence, that 
his residuals of injuries to the occipital and trigeminal 
nerves are more disabling than currently evaluated.

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation, disability and death 
pension, and in eligibility determinations."  The provisions 
contained in the rating schedule approximate the average 
impairment in earning capacity in civil occupations resulting 
from a disability.  38 C.F.R. § 3.321(a).  Separate 
diagnostic codes pertain to the various disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's disability is currently rated under Diagnostic 
Code 8205, located in 38 C.F.R. § 4.124a, which sets forth 
rating criteria for evaluating paralysis of the fifth 
(trigeminal) cranial nerve.   A 10 percent rating is 
warranted when the evidence indicates that there is moderate 
paralysis; a 30 percent evaluation is warranted for severe 
paralysis.  The schedule indicates that a 50 percent rating 
is warranted when there is complete paralysis.  The note 
following Diagnostic Code 8205 indicates that the 
determination regarding the severity of the paralysis is 
dependent on the relative degree of sensory manifestation or 
motor loss.  38 C.F.R. § 4.124a, Diagnostic Code 8205.

The veteran's lay statements and the medical evidence of 
record indicate that his pain attributable to his service-
connected disability is in the form of headaches.   Direct 
service connection for headaches was denied by a February 
1984 rating decision.  An April 2002 RO decision found that 
the veteran had not submitted new and material evidence 
sufficient to reopen the claim for service connection for 
cephalalgia (headaches).  In the October 2002 rating 
decision, however, the RO found that the veteran's neuralgic 
pain was service-connected.  As the veteran's service-
connected neuralgic pain comes in the form of headaches, the 
Board finds that it is proper to consider the rating criteria 
for headaches.

Diagnostic Code 8100, also located in 38 C.F.R. § 4.124a, 
provides that a veteran will receive a noncompensable 
evaluation for prostrating headaches averaging less than one 
in two months; a 10 percent rating is warranted when there 
are characteristic prostrating attacks averaging one in two 
months over last several months.  A 30 percent rating is 
warranted when the characteristic prostrating attacks occur 
on average of once a month over the last several months.  
Lastly, a 50 percent rating is warranted when the headaches 
cause very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

In the case of a Fenderson appeal, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.  The Board further notes that the rule that 
"the present level of disability is of primary importance," 
does not apply to a Fenderson appeal.  Id.  (Recognizing that 
this rule "is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability") (Internal quotation marks 
omitted); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(applying rule in increased rating case).  Instead, the Board 
gives consideration to all the evidence of record from the 
date of the veteran's claim.  See Fenderson, 12 Vet. App. at 
126, 127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  The 
evaluation of the same disability, however, under various 
diagnoses should not occur.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).
Factual Background

The veteran underwent a VA examination in September 1983.  
History included surgeries to remove cysts in January 1983, 
March 1983 and April 1983, while he was still in service.  
The veteran indicated that he has had headaches since the 
time of the surgeries that were "low grade" and constant.  
He also described occasional sharp pain over the left 
parietal region of the head lasting approximately two 
minutes, with a frequency of two or three times a day.  The 
examiner concluded that the veteran had cephalalgia or 
headaches, most likely due to muscle tension.

The veteran's claims file contains a January 2000 private 
medical record.  The medical doctor diagnosed chronic 
headaches.  The claims file also contains a November 2000 
neurological consultation, completed by a different private 
doctor.  The veteran related that he experienced pain and 
numbness involving the left parietal and left side of the top 
of the head.  He also indicated that the pain was continuous 
and partially relieved with Tylenol Extra Strength, Advil, 
aspirin and ibuprofen.  In October 2003, the veteran 
underwent an additional neurological consultation.  He 
described the headaches as a pressure-type or throbbing 
sensation.  The veteran also gave a history of blurred 
vision.  The medical doctor, however, did not diagnose any 
visual disability.  The physician prescribed Relpax, as he 
found that the veteran's headaches had a vascular component.

In December 2005, the veteran testified before the Board.  He 
noted that he had headaches all day long, but that sometimes, 
the pain "hurts bad."  He specifically said that he had 
such "bad" headaches two to four times a day.

In a neurological consultation report dated in May 2006, the 
medical doctor noted that the veteran reported that his 
headaches had become worse during the previous several 
months.  The physician noted that the headaches lasted a few 
hours to a few days.  The veteran related having episodes of 
seeing black spots in his visual field.  The physician 
diagnosed muscular tension headaches that had some 
neurological component. 

The veteran's claims file also contains a June 2006 letter 
from a medical doctor who has treated the veteran since 1997.  
The physician described the veteran's headaches as migraines, 
noting that the veteran has experienced them one to two times 
a day.  She further reported that the veteran cannot be in 
extreme heat or around strong smelling chemicals, as they can 
trigger headaches.  The clinician also noted that the veteran 
was currently prescribed Lyrica, Abifly, and Vicodin.  

In May 2006, the veteran underwent a VA examination, as 
directed by the Board's March 2006 remand.  The examiner 
noted review of the veteran's claims file.  History obtained 
at that time included a watery left eye and blurring in the 
left eye,  occasional nausea and vomiting.  The veteran's 
headaches were sometimes precipitated by bright lights or 
loud noises.  He related that he sought relief for his 
headaches by applying cold water to his face and staying in a 
dark, quiet room.  The examiner noted that the veteran 
currently has symptoms daily and that he takes Vicodin 
constantly.  While taking the medication, the veteran is able 
to function and do his daily activities.  Without the 
medication, the examiner noted that the veteran can not 
function.  It was further reported that the veteran cannot 
function during a "flare-up."  Examination of the eyes 
failed to result in a diagnosis of any eye disability.  The 
examiner opined that the veteran's headaches are caused by 
his service-connected neuralgia but they also had a vascular 
component.  It was again noted that if the veteran does not 
take his medications, he is unable to function.



Analysis 

As noted above, the veteran's disability has been rated under 
Diagnostic Code 8205.  The RO found that the veteran's 
disability is manifested by moderate incomplete paralysis, 
which is consistent with the current 10 percent rating.  
However, the Board finds that the veteran's service-connected 
residuals of an injury to the trigeminal nerve are manifested 
by headaches and there is insufficient basis in the medical 
evidence of record to distinguish these headaches from 
cephalalgia due to other causes, to include tension and 
headaches that are vascular in origin.  In Mittleider v. 
West, 11 Vet. App. 181 (1998), the Court held that 
regulations require that when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to a 
service-connected versus some other diagnosed disorder, VA 
must consider all symptoms in the adjudication of the claim.  
As explained in more detail below, the criteria for rating 
headaches found in Diagnostic Code 8100 are more favorable to 
the veteran and support an initial rating of 30 percent.

Although the veteran has given a history of some blurriness 
and spots in his eyes, eye examinations by VA and private 
doctors have been consistently noted to be normal.  
Therefore, the preponderance of the evidence is against a 
compensable rating for residuals of an injury to the 
occipital nerve.  Further, it not appropriate to rate the 
veteran's disability under both Diagnostic Codes 8205 and 
8100 for the same complaints of headache pain, as this would 
constitute pyramiding, in violation of 38 C.F.R. § 4.14.

Turning to the criteria for rating headaches found in Code 
8100, the medical evidence indicates and the veteran has 
credibly reported that he has headaches on a constant basis.  
While the evidence reflects that the headaches are somewhat 
controlled by medication, there is some indication that the 
veteran experiences periods in which the pain "flares-up."  
None of the medical evidence specifically states how often 
the veteran has prostrating attacks.  When all reasonable 
doubt is resolved in the veteran's favor, however, the Board 
finds that the veteran's disability is 30 percent disabling.  
This finding is based on the veteran's credible testimony and 
the medical evidence that indicates that the veteran's 
headaches are controlled by medication, with "flare-ups" 
that are essentially incapacitating in nature, although it is 
apparent that such episodes occur when the veteran does not 
take the medication.  The evidence does not indicate that the 
veteran's headaches are manifested by episodes that are 
completely prostrating with prolonged attacks productive of 
severe economic inadaptability.  Thus, the criteria for the 
next highest rating of 50 percent under Code 8100 rating are 
not met.

Before the May 2006 VA examination, the Board had last 
provided a VA examination evaluating the veteran's headaches 
in September 1982.  Under such circumstances, there is no 
basis to assign an initial or staged rating that is less than 
30 percent.  Thus, the 30 percent rating granted by this 
decision is effective from the date of receipt of the claim, 
July 19, 2001.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  There has been no showing by the veteran that 
his service-connected neuralgic pain has caused marked 
interference with employment or necessitated frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the reasons stated above, the Board finds that an initial 
rating of 30 percent, but no more than 30 percent, for the 
veteran's service-connected neuralgic pain due to injury to 
the trigeminal and occipital nerves is warranted. 




ORDER

An initial 30 percent rating for neuralgic pain due to injury 
to the trigeminal and occipital nerves, is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits. 



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


